Citation Nr: 0724958	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-26 908	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia.  

2.  Entitlement to an effective date earlier than July 19, 
2005, for a 30 percent rating for a bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Charles L. Lewey, Agent


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and G. O.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1967 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A July 2002 rating decision denied service connection for a 
history of schizophrenic reaction and history of adjustment 
disorder.  Service connection for a bilateral hearing loss 
was also denied.  An August 2003 rating decision granted 
service connection for a bilateral hearing loss disability 
and assigned a noncompensable rating, effective in December 
2001.  A September 2005 rating decision increased the 
evaluation to 30 percent effective July 29, 2005, the date of 
a VA examination.  

In July 2004 and April 2007, hearings were held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

At the July 2004 hearing, the veteran withdrew a claim for 
special monthly pension.  During the April 2007 Board 
hearing, at the veteran's request, testimony was accepted on 
eye disorders and diabetes.  Issues related to those 
conditions have not been developed for appellate 
consideration by the Board.  They are referred to the RO for 
appropriate disposition.  




FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has schizophrenia or any other psychiatric disorder 
related to active service.  

2.  Schizophrenia was not manifested in service or within the 
first post service year.  

3.  The earliest demonstration of a compensable bilateral 
hearing loss was on the VA examination of July 29, 2005.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include paranoid 
schizophrenia, was not incurred or aggravated in the 
veteran's active duty service; nor may one be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a 30 percent rating for a bilateral 
hearing loss were not met before July 29, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
3.400, and Part 4, including §§ 4.7, 4.85 and Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2002 and updated in October 
2002, June 2003, July 2005, and June 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and an earlier effective 
date; information and evidence that VA would seek to provide; 
and information and evidence that the veteran was expected to 
provide.  The veteran was instructed in July 2005 and June 
2006 to submit any evidence in his possession that pertained 
to his claims.  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in October 2006 
(effective date) and January 2007 (service connection), 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

The information required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) was provided to the 
veteran in March 2006 and March 2007.  He was not prejudiced 
by this late notice in regard to his hearing loss disability 
because he had actual knowledge of his right to appeal the 
rating and effective date, and did so.  As to the psychiatric 
disability, because service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
notified that his Social Security Administration medical 
records are not available and have apparently been destroyed.  
The veteran has been medically evaluated in conjunction with 
his claims, and all required medical opinions have been 
sought.

Service Connection

The veteran seeks service connection for a psychiatric or 
nervous disorder, specifically schizophrenia, which he 
contends initially manifested in service.  In order to 
establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Schizophrenia

Despite numerous recent examinations, no medical professional 
has made a post service diagnosis of schizophrenia.  There is 
no competent evidence that the veteran now has schizophrenia.  
It is also significant that there is no competent medical 
evidence connecting a current schizophrenia to service.  

The service medical records show that following three 
absences without leave, the veteran was referred for a 
psychiatric evaluation, in January 1968.  The diagnosis was 
schizophrenic reaction, paranoid type, chronic, mild, 
manifested by long standing lack of impulse control, 
flattening of affect, referential thinking, bizarre behavior, 
some loosening of association, déjà vu phenomena, fugue 
states, withdrawal and isolation.  The examiner was of the 
opinion that the condition had existed prior to service.  

The veteran was subsequently hospitalized for over three 
weeks in February 1968.  Psychological testing showed him to 
be of low average intelligence and have a very immature 
personality structure.  The summary specified that there was 
no indication either from his behavior or on testing of a 
schizophrenic like reaction.  The diagnosis was a personality 
pattern disturbance in an emotionally immature person.  It 
was recommended that he be returned to duty and 
administratively separated if he continued to have further 
behavior difficulties.  

The March 1968 separation examination noted a diagnosis of 
schizophrenic reaction referencing a psychiatric statement.  

There are only two diagnoses of schizophrenia from competent 
medical professionals in the record.  The latest was on the 
March 1968 separation examination report.  However, it did 
not identify any current findings but merely referenced a 
previous psychiatric statement.  Thus, it is not a separate, 
independent evaluation of the veteran, but a simple 
repetition of the January psychiatric statement.  That 
statement appears to be the result of a brief encounter with 
the veteran, so its findings are essentially preliminary.  
The veteran subsequently had over three weeks of psychiatric 
hospitalization, observation, and examination.  That led to 
the specific conclusions that the veteran had a personality 
disorder and not schizophrenia.  The February 1968 
hospitalization was a much more thorough and detailed 
evaluation than the preliminary work up in January 1968.  It 
therefore establishes its diagnosis by a preponderance of 
evidence and establishes that the veteran did not have 
schizophrenia in service.  The report establishes by a 
preponderance of evidence that the veteran's behavioral 
problems in service reflected a personality disorder.  
Personality disorders are not disabilities within the meaning 
of the law and regulations providing compensation benefits.  
38 C.F.R. § 3.303(c), 4.9, 4.127 (2006).  See Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  

A psychosis, such as schizophrenia, may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent or more within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In this case, 
there is no competent evidence of schizophrenia, or any other 
psychosis, at any time after service.  Consequently, there is 
no basis to presume that schizophrenia, or other psychosis, 
was incurred in service.  

Other Psychiatric Disability

Following service, many years passed without any documented 
continuity of psychiatric symptoms.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Private hospital records from March 1991 and January 1993 
show treatment for cardiovascular disorders, without mention 
of psychiatric disability.  

On the March 1993 VA pension examination, the veteran 
reported that he had been hospitalized for 4 or 5 weeks 
during service, for depression and anxiety.  He did not 
identify any post service psychiatric treatment.  On 
examination, there were no current psychiatric findings.  The 
diagnosis was bout of depression, last treated in 1979.  

The veteran was afforded a VA mental examination in October 
1996.  The diagnosis was an adjustment disorder with anxious 
and depressed mood.  The examiner commented that twice in the 
past the veteran developed symptoms of anxiety and depression 
following stressful events.  One of these episodes was in 
service.  Following that episode, he was able to function 
well, but now, because his cardiac disorders kept him from 
making a living, he was again experiencing the same kind of 
symptoms.  Apparently, there was a tendency in the veteran to 
show inability to handle stressful situations which first 
presented in service and was again showing up because of a 
physical incapability.  The diagnosis was adjustment disorder 
with anxious and depressed mood.  

Although this opinion identifies a long standing propensity 
to deal with stress with depression and anxiety, it links the 
current symptoms to the veteran's recent, post service, non-
service-connected cardiovascular disorders and not to any 
disease or injury incurred or aggravated in service.  Thus, 
it is evidence against the claim.  

The global assessment of functioning (GAF) on the October 
1996 examination was 45.  The global assessment of 
functioning (GAF) is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  The 
veteran has asserted that the "gate" of 45 on VA 
examination is connected to a "gate" of 45 in service.  
Review of the service medical records does not disclose an 
opinion of a GAF of 45.  Moreover, the GAF reflects the 
extent of the disability not the symptomatology or diagnoses, 
so similarity of the GAF score would not connect a current 
diagnosis to a previous one.  

VA clinical notes are of record.  In July 2001, the veteran 
had an examination and gave a history of having paranoid 
schizophrenia in 1996, never treated with medication.  
Neuropsychiatric examination was negative.  The impression 
was history of paranoid schizophrenia, details not available.  
This impression was not a diagnosis, but merely acknowledges 
that the veteran gave a history of having schizophrenia, 
without comment as to the accuracy of that history.  The 
matter was followed-up with a specialist examination two 
months later.  

The veteran had a psychology consultation in September 2001.  
He said that he was first evaluated for anxiety and 
depression then transferred to another base where he was 
diagnosed with paranoid schizophrenia.  (As detailed above, 
the service medical records show this history was incorrect.  
Actually, schizophrenia was the initial diagnosis and the 
hospitalization led to a diagnosis of a personality 
disorder.)  He complained of occasional irritability which 
led to arguing with his third wife and fleeting thoughts of 
suicide, without plan.  Mental status examination findings 
were essentially normal.  He was pleasant, with a euthymic 
mood.  Insight and judgment were fair.  Thoughts were logical 
and coherent.  Affect was appropriate.  He was cognitively 
intact.  There was no thought or mood disorder.  His nails 
were bitten to the quick and he said he very occasionally had 
suicidal ideation.  The examiner concluded that there was no 
psychiatric diagnosis.  In effect, there was no current 
psychiatric disability for which service connection could be 
granted.  

In June 2003, a social worker noted that the veteran reported 
frequent outbursts of anger at his wife.  He had a 
psychiatric evaluation in August 2003.  The diagnosis was 
anxiety disorder, NOS (not otherwise specified).  The 
examiner noted that the veteran had significant concerns 
about his health and finances; and that both may be 
contributing to his insomnia, isolation, irritability, and 
anxiety level.  It was obvious that he was very anxious.  In 
this report, the examiner did not link the anxiety to disease 
or injury in service, but connected it to the veteran's 
current health and finance concerns.  

VA clinical notes continued to follow the veteran.  In 
October 2003, he was anxious and irritable and the diagnosis 
was an anxiety disorder.  He admitted that he drank heavily 
in service and that may have led to the diagnosis of paranoid 
schizophrenia.  He was not currently in acute distress and 
was not psychotic.  A December 2003 note states that his 
mental status was not compatible with a schizophrenic 
process.  

At his July 2004 hearing, the veteran testified of symptoms 
during and after service.  He also presented treatise 
evidence on schizophrenia.  He reported seeing faces and 
being uncomfortable with open windows and doors.  His wife 
described him "as jumpy as a frog on a lily pad."  As lay 
witnesses, the veteran and his spouse did not have the 
medical background and experience to diagnose a current 
disability or to link it to service.  The treatise evidence 
consisted of speculative generic statements that were not 
sufficiently specific to be relevant to the veteran's claim.  
See Wallin v. West, 11 Vet. App. 509, 513-14 (1998); Cf. 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000).  

The most recent medical evidence is a July 2005 VA clinical 
note.  The history of an anxiety disorder was noted.  The 
veteran denied any current anxiety, depression or suicidal or 
homicidal ideation.  There was no psychiatric diagnosis.  

At his April 2007 Board hearing, the veteran testified of 
symptoms during and after service.  His wife of 19 years 
reported that she felt his symptoms were worse and he would 
get very moody.  He became loud, verbally abusive, and very 
paranoid.  A friend of one year agreed that the veteran's 
behavior was very moody, overly anxious, highly opinionated, 
and very jumpy.  As lay witnesses, the witnesses at the 
hearing did not have the medical training and expertise to 
diagnose a current disability or to link it to service.  

Conclusion

The weight of the competent medical evidence establishes that 
while paranoid schizophrenia was initially considered, 
further testing and evaluation did not support that 
diagnosis, or the diagnosis of any other acquired psychiatric 
disability, in service.  Further, there has been no competent 
diagnosis of schizophrenia since service, despite several 
recent examinations.  Also, none of the medical professionals 
who have recently examined the veteran have linked a current 
psychiatric disability to disease or injury during service.  
The veteran may feel that he acquired a psychiatric 
disability in service, but the medical records and reports 
establish by a preponderance of evidence that he does not 
have schizophrenia, or any other acquired psychiatric 
disability, as the result of disease or injury during 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

An Effective Date Earlier Than July 19, 2005, for a 30 
Percent Rating for a Bilateral Hearing Loss Disability

Criteria

The veteran contends that the 30 percent rating should be 
effective the date that his claim was received.  The date the 
claim for an increased rating is received will generally be 
the effective date for an increase, unless as in this case, 
the evidence shows the disability had not increased at that 
time.  

The effective date for an increased rating shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the claim is received 
with a year from such date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Otherwise, the date will be the in 
accordance with facts found; that is, the date entitlement 
arose, or the date the claim is received, which ever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and Codes 
6100-6110 (2006).  The Court has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  


Analysis of Evidence

In this case, the evidence shows that the hearing loss 
increased to a compensable degree years after the claim was 
received.  The veteran was being examined for a special 
monthly pension claim, in October 2001, when an authorized 
audiological evaluation disclosed pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
45
31
LEFT
25
30
35
70
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "I" for the left ear.  When this 
numeric designation is applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  

The claim for special monthly pension was subsequently denied 
and the veteran filed a notice of disagreement, received on 
December 19, 2001.  In that correspondence, the veteran 
asserted that his bilateral hearing loss should be service-
connected.  This was accepted as a claim for service 
connection.  He was sent a VCAA notice letter covering 
service connection for a hearing loss in April 2002, October 
2002, and June 2003.  

Bills dated in March 2002 show that hearing aids were 
ordered.  The use of hearing aids does not establish that the 
criteria for a compensable rating have been met.  In fact, a 
subsequent audiometric examination showed that a 
noncompensable evaluation was appropriate.  

On VA audiological evaluation in July 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
55
70
50
LEFT
45
45
60
80
58

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
These audiologic results produce a numeric designation of 
"I" for the right ear and "II" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  So, objective 
testing before and after the claim was received documented 
the propriety of a noncompensable evaluation.  

An August 2003 rating decision granted service connection for 
a bilateral hearing loss, assigning the date the claim was 
received, December 19, 2001, as the effective date for a 
noncompensable rating.  A notice of disagreement with the 
evaluation was received in July 2004.  

Subsequent VA clinical notes do not reflect any point earlier 
than July 29, 2005 for an increased hearing loss.  

On VA audiological evaluation in July 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
80
75
70
74
LEFT
50
65
75
70
65

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 80 percent in the left ear.  
These audiologic results produce a numeric designation of 
"IX" for the right ear and "IV" for the left ear.  When 
this numeric designation is applied to the rating criteria, 
the result is a 30 percent rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2006).  This is the earliest 
objective evidence of a compensable disability, so it is the 
appropriate effective date.  

Conclusion

VA is authorized to pay compensation based on the extent of 
the disability.  If the evidence shows that the disability 
has not increased in severity, VA cannot pay increased 
compensation.  In this case, the evidence before and after 
the 2001 claim for service connection demonstrates that a 
noncompensable rating is correct.  The subsequent use of 
hearing aids does not establish entitlement to a compensable 
rating.  It is not until July 29, 2005, that there is 
sufficient objective evidence to overcome previous test 
results and show the veteran is entitled to a compensable 
rating.  Therefore, a 30 percent rating cannot be effective 
prior to July 29, 2005.  


ORDER

Service connection for an acquired psychiatric disability, to 
include schizophrenia, is denied.  

An effective date earlier than July 19, 2005, for a 30 
percent rating for a bilateral hearing loss disability is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


